Citation Nr: 1411885	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1951 to May 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that continued the denial of service connection for PTSD and GERD based on no receipt of new and material evidence.

Regarding the scope of the instant appellate review, the Board notes that the record shows that the Veteran has been assigned other psychiatric diagnoses, to include a mood disorder and depression.  Because the matters at hand are "in the context of 38 U.S.C.A. § 5108" (as there are prior final RO and Board decisions in these matters), this decision does not encompass the diagnostic entity of a psychiatric disability other than PTSD.  See Clemons v. Shinseki, 22 Vet. App. 1, 9 (2009).

As the matter of service connection for a psychiatric disability other than PTSD has not been adjudicated by the agency of original jurisdiction (the RO), the Board does not have jurisdiction in this matter and it is referred to the RO for clarification and any appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2007 Board decision denied the Veteran claim of service connection for PTSD based essentially on a finding that he does not have PTSD as a result of a verified service stressor.

2.  Evidence received since the November 2007 Board decision does not tend to show that the Veteran has PTSD as a result of a verified service stressor; does not relate to an unestablished fact necessary to substantiate the claim of service connection for such disability; and does not raise a reasonable possibility of substantiating such claim.

3.  A November 2007 Board decision continued a denial of service connection for GERD (which had previously been denied on the basis of being unrelated to service) based essentially on a finding of no new and material evidence to show his diagnosis of GERD is related to service.

4.  Evidence received since the November 2007 Board decision does not tend to show GERD is related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for GERD; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision that denied the Veteran's claim of service connection for PTSD and his petition to reopen his previously denied claim of service connection for GERD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

3.  New and material evidence has not been received, and the claim of service connection for GERD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  December 2008 and July 2010 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records and post-service treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Procedure and Legal Criteria

A November 2007 Board decision denied the Veteran's claim of service connection for PTSD based essentially on a finding that he does not have PTSD as a result of a verified service stressor.  This same Board decision continued a denial of service connection for GERD (which had previously been denied on the basis of being unrelated to service) based essentially on a finding of no receipt of new and material evidence to show his diagnosis of GERD is related to service.  The Board's decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  In April 2008, the Board denied the Veteran's motion for reconsideration of the November 2007 decision; thus, it remains final.

The Veteran sought to reopen his claims in August 2008 and a February 2009 rating decision denied the claims based on no receipt of new and material evidence.  An April 2009 rating decision again denied the Veteran's claim for service connection for GERD based on no new and material evidence.  He sought to reopen his claims again in May 2010 and the present appeal ensued.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for psychoses).  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background and Analysis

Evidence received since the November 2007 Board decision includes an August 2008 statement from the Veterans Consortium Pro Bono Program, which notes that there is a "plausible basis" for the Board's prior decision with regard to the matter of service connection for PTSD.  This statement indicates that there is still no actual diagnosis of PTSD in the record and that repeat notation of PTSD in clinical records "were made by unknown entrant at the VA, and basically just chart entries, with no evidence to back up the diagnosis used."  The Board finds this statement, while new, is not material because it does not show that the Veteran has a diagnosis of PTSD related to an in-service stressor.  Instead, this statement supports the prior finding by the Board that the Veteran does not currently have PTSD related to service.  As for the claim for GERD, the statement from the Pro Bono Program appears to suggest that GERD could be related to a conversion reaction which "you [the Veteran] suffered from on active duty and after active duty."  Again, while this statement is new, it is not material because it raises a secondary service connection theory of entitlement which is legally insufficient because the primary disability to which GERD is alleged to be related is not service-connected.  In any case, this piece of "evidence" is merely an opinion of the state of the case by a potential representative before the Court.  It does not have any bearing on the actual merits of the case.

Additional evidence received since the November 2007 Board decision also includes treatment records and statements from the Veteran.  However, although such evidence is new, it is not material because it is duplicative, redundant and cumulative of evidence previously of record and does not show either that the Veteran has a diagnosis of PTSD attributable to an in-service stressor, or that his current diagnosis of GERD is related to his service.

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claims of 

service connection for PTSD and GERD may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for PTSD is denied.

The appeal to reopen a claim of service connection for GERD is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


